TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00458-CV


                                   Stephano Aviles, Appellant

                                                 v.

                                 Jessica Lynn Aviles, Appellee




                 FROM THE 169TH DISTRICT COURT OF BELL COUNTY
        NO. 310,152-C, THE HONORABLE GORDON G. ADAMS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due on December 2, 2019. On February 18, 2020,

this Court sent a notice to appellant informing him that his brief was overdue and that a failure to

file a satisfactory response by February 28, 2020, would result in the dismissal of this appeal for

want of prosecution. To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Goodwin, Kelly, and Smith

Dismissed for Want of Prosecution

Filed: March 5, 2020